 Case 5:21-mj-00030-DUTY
                  Document
                                                 PageU.S.FILED
                                  12 Filed 01/28/21 CLERK,  1DISTRICT
                                                               of 1 COURT
                                                                      Page ID #:27

/BUBTIB)BOFZ
                           9                             1/28/2021
      T                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                   -.
                                                        BY: ___________________ DEPUTY
